
	
		IA
		112th CONGRESS
		2d Session
		H. J. RES. 114
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2012
			Mr. Quayle introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relative to construing provisions of law as having been
		  enacted pursuant to the power of Congress to lay and collect
		  taxes.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States:
			
				 —
					No provision of law shall be construed as
				having been made in execution of the power of Congress to lay and collect taxes
				unless such provision is explicitly designated by Congress as a tax in such
				provision.
					.
		
